Sullivan, J.
(dissenting). I agree with the analysis contained in the partial dissent of Mr. Justice Lynch except for his conclusion that defendants should have been granted summary judgment dismissing the plaintiffs’ second cause of action. This motion was properly denied because the written consents at the foot of the letters of October 15, 1976 were subject to a condition never fulfilled. Defendants contend that plaintiffs’ attorney, who was to do so, never prepared amendments to the June 22, 1976 agreement. On the other hand, plaintiffs contend that drafts of an amendment were prepared and rejected by defendants. Thus, an issue of fact exists sufficient to bar summary judgment. Consequently, I would affirm the order at Special Term.